DETAILED ACTION 
                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
According to applicant's arguments filed 07/09/2021, claims 1, 2, 8 and 9 have been amended; and claims 13-15 have been cancelled hereby acknowledged.
Regarding 112(b) rejection, applicant argues that the independent claim 1 has been amended to clarify the claim limitation.
Examiner would like to point out that the amended independent claim 1 is still rejected under 112(b) (see, the rejection below).

                                                    Claim Rejections - 35 USC §112
5.    The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 the claim recites: “generating a PUF challenge by a method comprising: generating a first data stream encoding ternary states for a plurality of addressable cells of the PUF, the ternary states corresponding to 0, 1 or X states; selecting a plurality of the addressable cells reflected in the first data stream having 0 or 1 states, and for the selected cells, changing the encoded state to an X state, resulting in a second data stream; storing the second data stream, and authenticating a PUF with the second data stream”.

It is not clear that what is meant by these limitation and if the selected first stream having 0 or 1 states is being changed to an X state, then the second data stream will be all X state, how does that authenticate the PUF”.

Appropriate correction is required.

8. Regarding claim 8:
 the claim recites: “identifying the locations of PUF cells corresponding to cells in the second data stream having 0 or 1 states”.

It is not clear that what is meant by these limitation, because the independent claim 1 already states the second data stream is all X states and since claim 8 depends on claim 1, it is not clear how the second data stream have 0 or 1 states.

Appropriate correction is required.

9. Other dependent claims 2-12 are also rejected because they depend on the rejected independent claims.
. Examiner Note: A rejection over prior art is not feasible at this time. The claims are replete with indefiniteness such that it cannot be ascertained as to what the scope of the claims are with respect to applying prior art.

If any questions or concerns remains, Examiner respectfully request that applicant to contact and arrange an interview.

The closest prior art are cited below:

Rostami et al. (US Pub.No.2015/0195088) disclose(s) a mechanisms for operating a prover device and a verifier device so that the verifier device can verify the authenticity of the prover device. The prover device generates a data string by: (a) submitting a challenge to a physical unclonable function (PUF) to obtain a response string, (b) selecting a substring from the response string, (c) injecting the selected substring into the data string, and (d) injecting random bits into bit positions of the data string not assigned to the selected substring. The verifier: (e) generates an estimated response string by evaluating a computational model of the PUF based on the challenge; (f) performs a search process to identify the selected substring within the data string using the estimated response string; and (g) determines whether the prover device is authentic based on a measure of similarity between the identified substring and a corresponding substring of the estimated response string. 

Adham et al. (US Pub.No.2019/0165956) disclose(s) a systems and methods of generating a security key for an integrated circuit device include generating a plurality of key bits with a physically unclonable function (PUF) generator. Unstable bits of the plurality of key bits are identified, and a security key is generated based on the plurality of key bits, wherein the security key excludes the identified unstable bits.


Li et al. (US Pub.No.2016/0087805) disclose(s) a system and a method for providing a post-processing mechanism for physically unclonable functions. An integrated circuit includes a physically unclonable function (PUF) unit including an adaptive PUF logic. The adaptive PUF logic receives a PUF response having a plurality of bits. The adaptive PUF logic also determines whether a record exists for bit among the plurality of bits in the PUF response. The record includes a stored bit location and a stored bit value corresponding to the stored bit location. The adaptive PUF logic also overrides a bit value of the bit in the PUF response with the stored bit value when it is determined that the record exists for the bit in the PUF response. The bit value of the bit in the PUF response is different from the stored bit value.

Trichina et al. (US Pub.No.2009/0165086) disclose(s) systems and/or methods that facilitate security of data. A random number generation component generates random numbers based in part on electron activity in a select memory cell(s) to facilitate data security. Sensor components that are highly sensitive can be employed to sense activity of the select memory cell(s) and/or reference memory cell in a noise margin associated with respective memory cells in the memory component. The activity of the select memory cell is compared to the reference memory cell(s) to facilitate generating binary data. The binary data is provided to the random number 

Anderson et al. (US Pat.No.9, 529,570) disclose(s) apparatus and method for generating random numbers. The apparatus comprises a random number generator circuit that generates a random number responsive to a total number of programming pulses used to transition a solid-state memory cell from a first programming state to a second programming state.

Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

The new independent claim 16 recites limitations drawn to features that are not found in independent claim 1 such as “encoding both binary states and blanked states for the identified cells wherein at least some of the blanked states are written to the first data stream in a blanking process; receiving a second data stream from the plurality of addressable PUF cells corresponding to a physical response from those PUF cells identified in the first data stream as encoding binary states; comparing the first data stream and the second data stream”.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

                                                               Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 -272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431